Title: To John Adams from Elbridge Gerry, 26 September 1799
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 26th Sepr 1799

If an answer to the letter, which Your Excellency proposed to write to Mr Pickering on my concerns, is received, I will do myself the honor of waiting on You at any time which may best suit your convenience.
Mrs Gerry unites with me in best respects to yourself & Lady, & be assured I remain, Dear Sir, with every sentiment / of attachment, Your / most obedt & very / huml Sert.

Elbridge Gerry